Citation Nr: 0507824	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  97-29 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1969 to July 1973, 
and from March 1983 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The appeal has since come under the 
jurisdiction of the Phoenix, Arizona RO.

In October 2002, the Board denied entitlement to an increased 
initial evaluation in excess of 10 percent for hypertension; 
denied an increased initial evaluation in excess of 10 
percent for bursitis of the right hip; denied an increased 
initial evaluation for spurring of the left knee in excess of 
10 percent; and granted an increased initial rating of 20 
percent for residuals of a left great toe injury with 
laceration.  In the same decision, the Board denied service 
connection for PTSD.  It deferred action on the issues shown 
on the front cover pending development which, under 
regulations then in effect, was to take place through the 
Board.

However, with a change in regulations, the Board remanded the 
case in November 2003 for development on the two remaining 
issues.  That has been completed and the case has been 
returned for further appellate review.

Service connection is also in effect for fracture of the left 
7th rib, left wrist ganglion cyst and gallbladder polyps, 
each evaluated as noncompensably disabling.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the two remaining appellate issues.

2.  Credible evidence sustains that the veteran was in an 
auto accident at the end of his initial service in 1973 and 
one or more subsequent accidents in which his head was 
traumatized, during his second period of service; since then, 
in service and since, he has complained of headaches.

3.  Evidence of record and resolution of reasonable doubt 
establish that the veteran's headaches are attributable to 
either inservice head traumae or other service-connected 
problems to include his hypertension.

4.  The veteran's current GERD symptoms are manifested by 
radiological evidence of a small hiatal hernia with some 
esophageal reflux and mild mucosal abnormalities; he takes 
medications with some positive effect, but still has 
vomiting, recurrent regurgitation and pyrosis, with 
occasional pain radiating into his substernal area and one 
arm, and generally moderately severe symptoms but no anemia 
or other laboratory abnormalities, and no severe hemorrhages 
or large ulcerated or eroded areas.



CONCLUSIONS OF LAW

1.  Headaches are the result either of service and/or 
associable with service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103; 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for an evaluation of 30 percent but no more 
for GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. 
§§ 4.7, 4.114, Code 7305 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
The veteran has indicated that he is aware of what is 
required in the way of evidence, but that anything more is 
not immediately available.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.  
In the case of his GERD, should symptoms increase in the 
future, he is free to provide evidence in that regard to 
reopen a claim for an increase.

General Criteria

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection: Headaches
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Factual Background and Analysis

Service medical records for the veteran's first period of 
service show no indications of prior head injury or 
headaches.  

Repeated attempts have been made to obtain official line of 
duty (LOD) determinations with regard to the 1973 auto 
accident which occurred on Route 64 near the military highway 
in Norfolk.  The date given is immediate prior to the 
veteran's separation from that period of service.  Official 
military sources have been unable to locate such records.  
The veteran has reported that the report was in the custody 
of the Norfolk, VA police; it is not shown that any extensive 
contact has been undertaken to obtain the report from that 
source, and no such report is in the file.

On the examination conducted at the time of the veteran's 
entrance into his second period of service in 1982, he 
checked that he had had a head injury.  On further inquiry, 
he also stated that he had had sutures for a head injury.  

On an emergency care report dated in July 1983, the veteran 
was said to have been brought by a friend after being hit in 
the side of his head by a door.  A scalp laceration was 
identified with minor hematoma.  The area was cleansed and 
antibiotics applied.  He was told to keep the area dry for 24 
hours and follow the instructions for head injuries.

On  an examination reported in November 1988, the veteran 
again checked that he had a history of head injury.  He said 
he had been in a motor vehicle accident in 1978 at which time 
he had experienced a closed head injury.

He underwent an evaluation in October 1988 after it was noted 
that he had had a head injury which had been noted on the 
1982 examination.  

Service records annotate headache complaints often without 
attribution.

On VA examination in February 1996, the veteran reported 
having first developed headaches after a car accident while 
on duty in 1973.  He said that he had been dazed by the 
accident but not rendered unconscious.  He was told he had a 
mild concussion.  He had had intermittent headaches since 
then, particularly when the barometric pressure fell.  He 
would get about 10 headaches a month lasting anywhere from 15 
minutes to all day.  He said that the pain extended from the 
forehead to the base of his neck.  Once a month he would get 
sufficiently severe headaches that neither Tylenol #3, which 
he used for the worst ones, or Aspirin, which did not help 
much.  The diagnosis was "history of recurrent headaches 
following an automobile accident as described in the text".

Other post-service VA and other clinical information shows 
repeated complaints of headaches.  On virtually all of the 
clinical notations, the veteran refers to having had a head 
injury as a result of a motor vehicle accident in 1973 before 
he was released from service the first time.  Examiners have 
noted the headache complaints and often have attributed them 
to the head injury.

There has been considerable discussion as to verifying the 
LOD determination regarding the 1973 accident.  However, 
there is nothing that would otherwise reflect that such a 
determination was made.  On the other hand, if a LOD 
determination was made, there is certainly no basis of record 
to consider that it may not have been in his favor.  The 
veteran has indicated that a local police department had the 
actual accident report, and that has not been apparently 
pursued, so it is entirely possible that such a report is 
available somewhere.  However, the Board does not find it 
necessary to delay the case further for such a search.  A 
review of all of the evidence of record would show that the 
veteran's story in that regard has been entirely consistent 
and the Board finds no basis for questioning its credibility.

More importantly, there are subsequent indications in the 
file that the veteran experienced later head trauma in 
service, on one occasion apparently in a vehicular accident, 
and in another incident the details of which are unclear, but 
which involved clear closed head trauma, and for which he was 
seen, both incidents being documented in service records.  

From the beginning of the head trauma scenarios, and not 
before, he complained of headaches.  

More recently, while being treated for ongoing blood pressure 
problems, examiners have noted the presence of headaches as 
perhaps having some association with the hypertension.  On 
one occasion he was felt to have sinus problems and the 
headaches were felt to be possibly secondary to that as well. 

In any event, whether the headaches are due to an inservice 
head injury and/or his service-connected hypertension, there 
is ample basis for finding that doubt is raised which must be 
found in his favor, and service connection is reasonably 
warranted for his current headaches as being either the 
result of service or service-connected disability.

Increased Evaluation: GERD
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's gastroesophageal reflux disorder (GERD) is 
rated under the criteria for evaluating digestive disorders 
in VA's Schedule for Rating Disabilities, specifically 
Diagnostic Code 7307-7813.  The first diagnostic code cited 
most closely identifies the part, or system, of the body 
involved, in this case, the digestive system, gastritis, and 
the diagnostic code that follows the hyphen identifies the 
residual condition, in this case irritable colon syndrome.  
See 38 C.F.R. § 4.27.

VA amended the regulations affecting the evaluation of 
digestive disorders, effective July 2, 2001.  However, the 
specific regulations affecting the evaluation of GERD, namely 
the diagnostic codes pertaining to gastritis, Diagnostic Code 
7307, and irritable colon syndrome, Diagnostic Code 7319, 
were not included in the revision and have not changed.  See 
38 C.F.R. § 4.114. Diagnostic Code 7307, under both the 
previous and revised versions, provides that a 10 percent 
rating is warranted for chronic hypertrophic gastritis, 
identified by gastroscope, with small nodular lesions and 
symptoms.  A 30 percent rating requires multiple small eroded 
or ulcerated areas and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  Also, atrophic gastritis is a complication of a 
number of diseases, including pernicious anemia, which should 
be rated on the basis of the underlying condition.  Id.  

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.

Factual Background and Analysis

Service medical reports are of record for comparative 
purposes.  The veteran was seen on numerous occasions for 
gastrointestinal disturbances eventually diagnosed as GERD 
with regurgitation and reflux esophagitis being the 
prevailing symptoms.  He was given a number of medications, 
but his most successful results from treatment involved the 
use of Prilosec toward the end of his second service period.

Extensive post-service gastrointestinal evaluations are also 
of record as well as clinical reports.

On VA examination in 1996, the veteran reported that he had 
first been diagnosed with reflux esophagitis in 1993 and that 
he generally took Prilosec with good control.  Before 
medications, he had had lots of nausea and some regurgitation 
on recumbency.  He had had no episodes of aspiration, 
associated pneumonia or hematemesis.  

Outpatient clinical reports show ongoing complaints of 
gastrointestinal symptoms.  On specialized evaluative testing 
in March 1996, a esophagogastroduodenoscopy showed a 
diaphragmatic hernia without signs of active esophagitis.  It 
is noted that the duodenum showed some slight nodular changes 
in the mucosa.  The distal esophagus showed very active 
contractions.

Outpatient records from August 1997 showed complaints of 
nightly nausea with occasional vomiting.  There was no 
dysphagia and he had had no significant weight loss.  He 
continued to use his medications.

Subsequent outpatient clinical records show ongoing 
complaints of GERD for which various therapies were used.

On VA examination in March 2003, the veteran said that in 
1993, he began to develop regurgitation and pyrosis.  X-rays 
at that time had shown a hiatal hernia and esophagal reflux.  
He had been placed on Prilosec which helped a great deal.  He 
had been on that for a considerable period of time.  In 2000, 
an upper gastrointestinal series had shown hiatal hernia and 
esophagal reflux.  An endoscopic evaluation was said to have 
shown severe esophagitis.  His medications were changed , 
first in dosage of the Prilosec and then changing to 
Rabeprazole which had not been as effective.

On examination, he reported being awakened 3-4 times a week 
at night with regurgitation and pyrosis.  His discomfort was 
substernal and he had regurgitation with a sour taste in his 
mouth.  He did not have vomiting.  He also had mild 
dysphagia.  He ate a bland diet.  Symptoms were said to cause 
mild impairment in his health.  The examiner diagnosed 
moderately severe GERD.  

The veteran later provided correspondence in which he 
disagreed with some of the statements written down by the 
examiner.  He stated that he did in fact have vomiting and 
that the pain was so bad that the next day he was unable to 
function normally.  He was fatigued because he was not 
sleeping because he was up all night vomiting, and then he 
would also get a headache.  If he had vomited medication, 
then he had the problem of whether and what amount to take to 
make up for it.  He also reported that he could not eat food 
without difficulty, and mostly ate a bland diet or spent a 
lot of time trying to digest things like meat.  He often got 
a stabbing chest pain that went through his back and left 
arm.  

In assessing the veteran's current GERD condition, the Board 
has extensive objective testing procedures which confirm the 
presence of mucosal changes and agitation as well as 
esophagitis, felt by at least one examiner to be severe, and 
other changes.  A recent examiner described moderately severe 
overall symptoms.  He reported substernal symptoms along with 
regurgitation, dysphagia and pyrosis.  

As for subjective complaints, upon which most of the 
schedular GERD evaluation rests under regulations cited 
above, the veteran has since clarified that he does indeed 
have frequent vomiting, fatigue, cannot eat many foods or has 
trouble digesting them, has pain in his chest and one arm.  

While the symptoms are not unequivocal, the veteran's current 
GERD symptoms are manifested by radiological evidence of a 
small hiatal hernia with some esophageal reflux and mild 
mucosal abnormalities; he takes medications with some 
positive effect, but still has vomiting, recurrent 
regurgiation and pyrosis, and generally moderately severe 
symptoms but no anemia or other laboratory abnormalities, and 
no significant weight loss, severe hemorrhages or large 
ulcerated or eroded areas.  These symptoms and the nature of 
their severity raise a doubt which must be resolved in his 
favor and a 30 percent rating, but no more, is warranted.

ORDER

Service connection for headaches is granted.

An increased evaluation of 30 percent for GERD is granted, 
subject to the regulatory criteria relating to the payment of 
monetary awards. 




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


